Citation Nr: 1760821	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran served on active duty from August 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

A VA audiology treatment record from October 2013 indicates that the Veteran underwent audiological testing during an audiology evaluation and hearing aid assessment.  While the treatment record notes that the test results showed sensorineural hearing loss in both ears and speech discrimination scores of 72 percent in the right ear and 84 percent in the left ear, the actual audiogram is not associated with the record.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, remand is required to obtain the audiometric test results from October 2013. 

Additionally, in his February 2017 VA Form 9, Substantive Appeal, the Veteran indicated that his hearing loss was more severe and that he deserved a higher rating as a result.  This appears to allege a worsening of the condition since the November 2015 examination.  As such, the Veteran should be scheduled for a VA audiological examination.  Furthermore, in his December 2015 VA Form 21-0958, Notice of Disagreement, the Veteran alleged that the audiologist who conducted his November 2015 examination rushed him and was rude to him.  He indicated that he felt her behavior affected the results of his audiometric testing.  Without addressing the adequacy of the November 2015 examination, given the Veteran's allegations and that he would likely be uncomfortable having the audiologist who conducted his examination in November 2015 conduct another examination, the new examination should be scheduled with an audiologist other than the November 2015 VA examiner.

Also, as the Veteran has indicated and the record reflects that he receives continuing VA treatment, updated VA treatment records should be obtained.  The Veteran should also be provided with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain the audiometric test results from the Veteran's VA audiology consult appointment in October 2013.  If it is unclear from any audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was used.

3.  Obtain updated VA treatment records, including any audiometric test results, for the period from February 2017 to the present.  If there are any audiometry results during this time period and it is unclear from such results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was used.

4.  After associating the above requested records with the claims file, schedule the Veteran for an audiological examination to assess the nature and current severity of the Veteran's service-connected bilateral hearing loss.  The examination should be scheduled with an audiologist other than the audiologist who conducted the November 2015 VA examination.  

The Veteran's entire record must be made available to the examiner in conjunction with the examination.  Audiometric testing and speech discrimination testing (using the Maryland CNC word list) should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of daily and occupational functioning should be described in detail.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




